

ESCROW AGREEMENT
 
This Escrow Agreement is made as of the 28th day of December 2005, by and among
Patient Safety Technologies, Inc., a Delaware corporation (“PST”), Alan Morelli
(“Morelli” and together with PST, the “Purchasers”), the shareholders of
Digicorp, a Utah corporation (the “Company”), set forth in Schedule A hereto
(the “Sellers”), and Sichenzia Ross Friedman Ference LLP, a New York limited
liability partnership having offices at 1065 Avenue of the Americas, New York,
New York 10018 (the "Escrow Agent").
 
RECITALS
 
The Purchasers and the Sellers are parties to that certain Amendment No. 1 dated
as of December 28, 2005 (the “Amendment”) to the Stock Purchase Agreement dated
December 29, 2004 (the "Purchase Agreement"). PST and Morelli are parties to
that certain Assignment Agreement dated as of December 28, 2005 (the
“Assignment”), pursuant to which PST assigned certain obligations of PST under
the Purchase Agreement, as amended by the Amendment, to Morelli. Pursuant to the
terms of the Purchase Agreement, as amended by the Amendment, and the terms of
the Assignment, the Sellers have agreed to sell the additional shares set forth
in Schedule A (the “Shares”) to the Purchasers upon registering the resale of
such Shares with the Securities and Exchange Commission (the “SEC”). The
Purchasers and the Sellers wish to provide for the escrow of the Shares pending
the purchase by the Purchasers, and desire that the Escrow Agent hold such
Shares in connection therewith pursuant to the provisions of this Agreement, and
the Escrow Agent is willing to hold such Shares pursuant to the provisions of
this Agreement. All capitalized terms contained herein and not otherwise defined
shall have the meaning ascribed to them in the Purchase Agreement, as amended.


In consideration of the premises and mutual covenants, agreements,
representations and warranties contained herein, the parties hereby agree as
follows:


1. The Purchasers and the Sellers hereby appoint the Escrow Agent to hold the
Shares and the duly executed, medallion guaranteed stock powers related thereto
(the “Escrowed Property”), in trust, and the Escrow Agent accepts such
appointment, subject to the terms and conditions hereof. Upon signing this
Escrow Agreement, the Sellers shall deliver stock certificates, together with
medallion guaranteed stock powers related thereto, representing the Shares to
the Escrow in the amounts set forth in Schedule A.


2.  Upon notification from the SEC that a registration statement registering the
resale of the Shares by the Sellers (the “Registration Statement”) has been
declared effective, the Escrow Agent shall deliver the Shares to the Purchasers.
Pending delivery of the Escrowed Property out of escrow as provided herein,
Escrow Agent shall hold all securities constituting the Escrowed Property in its
custody in accordance with the terms of this Escrow Agreement.
 
3. In addition to the deliveries required by Section 2, the Escrow Agent shall,
from time to time, deliver all or some of the Escrowed Property to Sellers and
Purchasers in accordance with such written instructions, jointly executed by
Purchasers and Seller, as Escrow Agent may receive.
 
 
1

--------------------------------------------------------------------------------

 
4. Escrow Agent shall not be under any duty to give the Escrowed Property any
greater degree of care than it gives its own similar property, and it shall have
no liability hereunder, except for the willful breach of its duties hereunder.


5. Escrow Agent shall have no duties or responsibilities except those expressly
set forth herein, and no implied duties or obligations should be read into this
Escrow Agreement against Escrow Agent. Escrow Agent need not refer to, and will
not be bound by, the provisions of any other agreement.


6. Escrow Agent may consult with counsel and shall be fully protected with
respect to any action taken or omitted by it in good faith on advice of counsel.


7. Escrow Agent makes no representation as to the validity, value, genuineness
or the collectibility of any security or other document or instrument held by or
delivered to it.


8. Escrow Agent will receive no compensation for its services hereunder.


9. In the event that Escrow Agent shall be uncertain as to its duties or rights
hereunder, or shall receive instructions from Sellers or Purchasers, or both,
with respect to the Escrowed Property, which, in its opinion, are in conflict
with any of the provisions hereof: (a) it shall be entitled to refrain from
taking any action, and in doing so shall not become liable in any way or to any
person for its failure or refusal to comply with such conflicting demands, and
it shall be entitled to continue so to refrain from acting and so refuse to act
until it shall be directed otherwise, in writing, jointly by Sellers and
Purchasers or until it shall receive a final determination of a court of law,
arbitration panel, or similar adjudicative body, or (b) it may commence as
interpleader action in any court of competent jurisdiction to seek an
adjudication of the rights of Sellers and Purchasers.


10. Escrow Agent may act in reliance upon any notice, instruction, certificate,
statement, request, consent, confirmation, agreement or other instrument which
it believes to be genuine and to have been signed by a proper person or persons,
and may assume that any of the officers of any Seller or Purchasers purporting
to act on behalf of any Seller or Purchasers in giving any such notice or other
instrument in connection with the provisions hereof has been duly authorize to
do so.


11. In the event that Escrow Agent shall by written notice request of Sellers
and Purchasers instructions jointly executed by them regarding any matter
arising in connection with this Escrow Agreement, and such parties shall not,
within fifteen (15) days after the giving of such notice, deliver to Escrow
Agent written instructions reasonably satisfactory to Escrow Agent in relation
to such matter, Escrow Agent may retain counsel to advise it in such connection
or act pro se.


12. (a)  In the event that Escrow Agent retains counsel or otherwise incurs any
legal fees by virtue of any provision of this Escrow Agreement, the reasonable
fees and disbursements of such counsel and any other liability, loss or expense
which it may thereafter suffer or incur in connection with this Escrow Agreement
or the performance or attempted performance in good faith of its duties
hereunder shall be paid (or reimbursed to it) by Sellers and Purchasers, jointly
and severally. In the event that Escrow Agent shall become a party to any
litigation in connection with its functions as Escrow Agent pursuant to this
Escrow Agreement, whether such litigation shall be brought by or against it, the
reasonable fees and disbursements of counsel to Escrow Agent and the amounts
attributable to services rendered by members or associates of Escrow Agent at
the then prevailing hourly rate charged by them and disbursements incurred by
them, together with any other liability, loss or expense which it may suffer or
incur in connection therewith, shall be paid (or reimbursed to it) by Sellers
and Purchasers, jointly and severally, unless such loss, liability or expense is
due to the willful breach by Escrow Agent of its duties hereunder.


 
2

--------------------------------------------------------------------------------

 
(b) Sellers and Purchasers jointly and severally hereby unconditionally agree to
indemnify Escrow Agent and hold it harmless from and against any and all taxes
(including federal, state and local taxes of any kind and other governmental
charges), expenses, damages, actions, suits or other charges incurred by or
brought or assessed against it for (i) anything done or omitted by it in the
performance of its duties hereunder, or (ii) an account of its acting in its
capacity as an Escrow Agent or stakeholder hereunder, except as a result of its
willful breach of its duties under this Escrow Agreement.


(c) All expenses incurred by Escrow Agent in connection with the performance of
its duties hereunder shall be paid (or reimbursed to it) jointly and severally
by Purchasers.


(d) The agreements contained in this Section 12 shall survive any termination of
the duties of Escrow Agent hereunder.


13. Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving Sellers and Purchasers at least fifteen (15)
days’ prior written notice thereof. As soon as practicable after its
resignation, Escrow Agent shall turn over to the successor escrow agent
appointed by Sellers and Purchasers the Escrowed Property then held by Escrow
Agent upon presentation of the document appointing the new Escrow Agent and its
acceptance thereof. If no new Escrow Agent is so appointed within thirty (30)
days following such notice of resignation, Escrow Agent may deposit the Escrowed
Property with, and commence an inter-pleader or other appropriate action in, any
court of competent jurisdiction.


14. Sellers and Purchasers may each terminate this Agreement by giving written
notice to Escrow Agent and the other party, by certified or registered mail, ten
(10) business days prior to the effective date of termination, to the effect
that the non-terminating party has failed to satisfy its obligations under the
Purchase Agreement, as amended. Within three (3) business days after receiving
notice of termination, the non-terminating party shall advise Escrow Agent, in
writing, by certified or registered mail, if it disputes the termination. Upon
receiving such advice, Escrow Agent shall take no action until it receives
either (a) a letter signed by both Sellers and Purchasers jointly directing it
to deliver the Escrowed Property to one or both parties in accordance with the
terms set forth in such letter or (b) a final determination by a court of law,
arbitration panel or similar adjudicative body specifying the manner in which
the Escrowed Property is to be turned over by Escrow Agent. If, on or prior to
the effective date of termination, the non-terminating party fails to advise
Escrow Agent that it disputes the termination, Escrow Agent shall thereupon turn
over the Escrowed Property to the Sellers.
 
 
3

--------------------------------------------------------------------------------

 
15. For the purpose of this Escrow Agreement, a determination will be deemed
final once Escrow Agent receives a written notification from counsel that no
appeal of the determination is permitted, or that the time to appeal has
expired.
 
16. Escrow Agent shall have no responsibility for the contents of any writing of
any arbitrator contemplated herein and may rely without liability upon the
contents thereof.


17. Morelli and the Sellers hereby acknowledge that the Escrow Agent is counsel
to PST and Morelli and the Sellers hereby agree that they will not seek to
disqualify the Escrow Agent from acting and continuing to act as counsel to PST
in the event of a dispute hereunder or in the course of the defense or
prosecution of any claim relating to the transactions contemplated hereby, by
the Purchase Agreement, as amended, or by the Assignment.


18.  Unless otherwise specified in this Escrow Agreement, all notices and other
communications under this Escrow Agreement shall be in writing and shall be
deemed given when delivered personally, by overnight commercial delivery service
or mailed by certified mail, return receipt requested, or sent via facsimile
(receipt confirmed) to the parties at the following addresses (or to such other
address or facsimile numbers as a party may have specified by notice given to
the other party pursuant to this provision):



(a)
If to PST, to it at:



Attn: Milton “Todd” Ault, III
Patient Safety Technologies, Inc.
100 Wilshire Boulevard, Suite 1750
Santa Monica, CA 90401
Facsimile: (310) 752-1481



 
(b)
If to Morelli, to him at:



Alan Morelli
_______________________
_______________________
Facsimile: _______________



 
(c)
If to the Sellers, to them at:



c/o Gregg B. Colton
1206 W South Jordan Pkwy, Unit B
South Jordan, UT 84095
Facsimile: (801) 446-5500


 
4

--------------------------------------------------------------------------------

 



 
(d)
If to the Escrow Agent, to it at:



Attn: Marc J. Ross, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, NY 10018
Facsimile: (212) 930-9725;


or to such other persons, addresses or facsimile numbers as any party may have
furnished in writing to the other parties. Copies of all communications
hereunder shall be sent to the Escrow Agent.


19. The terms and provisions of this Escrow Agreement may not be waived,
discharged or terminated orally, but only by an instrument in writing signed by
the person or persons against whom enforcement of the discharge, waiver or
termination is sought.


20. Escrow Agent shall not be bound by any modification of the provisions of
this Escrow Agreement, unless such modification is in writing and signed by
Sellers and Purchasers, and, with respect to any modification in its duties or
its rights of indemnification hereunder, it shall have given its prior written
consent thereto.


21. Purchasers and Sellers shall, from time to time, execute such documents and
perform such acts as Escrow Agent may reasonably request and as may be necessary
to enable Escrow Agent to perform its duties hereunder or effectuate the
transactions contemplated by thus Escrow Agreement.


22. The provisions contained herein constitute the entire agreement among the
parties respecting the subject matter hereof and supersede all previous
communications, representations and agreements, whether verbal or written, among
the parties with respect to the subject matter hereof.


23. This Escrow Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Escrow Agreement.


24. The rights created by this Agreement shall inure to the benefit of, and the
obligations created hereby shall be binding upon, the heirs, successors, assigns
and personal representatives of Escrow Agent, Purchasers and Sellers.


25. This Escrow Agreement shall be governed by, and its provisions construed in
accordance with the laws of the State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
duly executed as of the day and year first above written.
 

 
PURCHASERS:


PATIENT SAFETY TECHNOLOGIES, INC.




By: /s/ Milton “Todd” Ault III                      
Milton “Todd” Ault III
Chairman and Chief Executive Officer




/s/ Alan Morelli                                               
Alan Morelli


SELLERS:




/s/ Don J. Colton                                             
Don J. Colton




/s/ Gregg B. Colton                                         
Gregg B. Colton




VERNAL WESTERN DRILLING


By: /s/ Gregg B. Colton                                  
Name: Gregg B. Colton
Title: President




/s/ Norman Sammis                                         
Norman Sammis




/s/ Glenn W. Stewart                                      
Glenn W. Stewart

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]


 
6

--------------------------------------------------------------------------------

 
 

 
/s/ Andrew Buffmire                                       
Andrew Buffmire


 

ESCROW AGENT:
SICHENZIA ROSS FRIEDMAN FERENCE LLP




By: /s/ Thomas A. Rose                                
Thomas A. Rose
Partner
 
 
 
7

--------------------------------------------------------------------------------

 

SCHEDULE A
ESCROWED PROPERTY


Shares to be delivered to Alan Morelli upon effectiveness of the Registration
Statement:


Seller
 
Number of Shares
         
Don J. Colton
   
248,775
 
Vernal Western Drilling
   
408,497
 
Gregg B. Colton
   
268,423
 
Norman Sammis
   
14,869
 
Glenn W. Stewart
   
14,869
 
Andrew Buffmire
   
44,567
           
Total
   
1,000,000
 



 
Shares to be delivered to Patient Safety Technologies, Inc. upon effectiveness
of the Registration Statement:


Seller
 
Number of Shares
         
Don J. Colton
   
55,725
 
Vernal Western Drilling
   
91,503
 
Gregg B. Colton
   
60,127
 
Norman Sammis
   
3,331
 
Glenn W. Stewart
   
3,331
 
Andrew Buffmire
   
9,983
           
Total
   
224,000
 



 
8

--------------------------------------------------------------------------------

 